Exhibit 10.1





EMPLOYMENT AGREEMENT


This employment agreement (this “Agreement”) is hereby entered into as of May
31, 2019 by and between Casey’s General Stores, Inc., an Iowa corporation (the
“Company”), and Darren M. Rebelez (“Executive”) (each, a “Party”), to become
effective as of June 24, 2019 (the “Effective Date”).


WITNESSETH:


WHEREAS, the Company wishes to appoint Executive as its President and Chief
Executive Officer pursuant to the terms and conditions hereof and, in order to
induce Executive to enter into this Agreement and to secure the benefits to
accrue from his performance hereunder, is willing to undertake the obligations
assigned to it herein; and


WHEREAS, Executive is willing to commence his employment with the Company under
the terms hereof and to enter into the Agreement.


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereto agree as follows:



1.           POSITION; REPORTING; RESPONSIBILITIES.


1.1                   Executive shall serve as President and Chief Executive
Officer of the Company during the Term (as defined below).  Executive shall at
all times report directly to, and be subject to the supervision, control and
direction of, the Board of Directors of the Company (the “Board”).  Executive
shall have the duties, responsibilities and authorities commensurate with the
position of chief executive officer of a company of the size and scope of the
Company and as assigned to Executive from time to time by the Board and not
inconsistent with the Bylaws of the Company.  Executive’s principal office shall
be the Company’s corporate headquarters in Ankeny, Iowa, subject to necessary
travel on the Company’s business.


1.2                   During the Term, Executive shall devote his full time and
attention and give his best efforts and skills to furthering the business and
interests of the Company; provided, that, the foregoing shall not prevent
Executive from volunteering his time and efforts on behalf of charitable, civic
and professional organizations to the extent it does not interfere or conflict
with Executive’s responsibilities under this Agreement.  Except as set forth in
Exhibit A attached hereto, Executive is not authorized to be a member of a board
of another corporation or organization without the express written approval of
the Board.


2.            TERM.


The term of employment under this Agreement shall commence as of the Effective
Date and shall continue through the third anniversary of the Effective Date
unless sooner terminated in accordance with this Agreement, and thereafter as
herein provided.  Executive’s term of employment shall automatically renew for
subsequent one-year periods, the first of which would begin on June 24, 2022,
subject to the terms of this Agreement (including any earlier termination in
accordance with this Agreement), unless either Party gives written notice at
least six (6) months prior to the expiration of the then existing term of his or
its decision not to renew. The period during which Executive is employed
pursuant to the terms of this Agreement is referred to as the “Term”.



--------------------------------------------------------------------------------

2


3.            COMPENSATION.


3.1                   Base Salary.  The Company shall pay Executive a base
salary during the Term at an annual rate of Nine Hundred Fifty Thousand Dollars
($950,000) (the “Base Salary”), less applicable deductions and tax withholdings,
payable in accordance with the standard payroll practices of the Company. 
During the Term, the Base Salary shall be reviewed annually and may be increased
by the Board at any time and from time to time as the Board may determine to be
appropriate, in its reasonable discretion.


3.2                   Annual Bonus.  Executive shall be eligible to receive an
annual bonus (the  “Annual Bonus”) in respect of each fiscal year of the Company
ending during the Term, with a target bonus opportunity equal to 100% of
Executive’s Base Salary earned by Executive in respect of such fiscal year and a
maximum bonus opportunity equal to 200% of such target bonus opportunity,
subject to the achievement of performance goals as determined by the
Compensation Committee of the Board (the “Compensation Committee”).  All Annual
Bonuses payable to Executive shall be determined and paid as soon as practicable
following the end of the applicable fiscal year and in any event no later than
March 15th of the calendar year following the fiscal year for which such bonus
is earned and payable.  During the Term, the Annual Bonus target opportunity
shall be reviewed annually and may be increased by the Board at any time and
from time to time as the Board may determine to be appropriate, in its
reasonable discretion.


3.3                    Long-Term Incentive Awards.


               (a)            Make-Whole Award.  On the Effective Date, subject
to Executive’s commencement of employment with the Company on such date,
Executive shall be granted under the Company’s 2018 Stock Incentive Plan (the
“2018 Plan”) (i) an award of restricted stock units (“RSUs”)  with a grant date
value equal to Three Million Eight Hundred Fifty Thousand Dollars ($3,850,000)
and (ii) an award of performance-based restricted stock units (“PSUs”) with a
target grant date value equal to One Million Eight Hundred Fifty Thousand
Dollars ($1,850,000) (collectively, the “Make-Whole Award”).  The RSUs shall
vest over a three-year period in equal installments on each of the first three
anniversaries of the grant date.  The PSUs shall cliff vest between 0% and 200%
of target on the third anniversary of the grant date, subject to the achievement
of applicable performance goals related to the Company’s total shareholder
return relative to its peer group for fiscal years 2020, 2021 and 2022, as
determined by the Compensation Committee in its reasonable discretion and not
inconsistent with the annual PSU awards granted to other senior executives of
the Company in fiscal year 2020.  The Make-Whole Award shall be subject to and
governed in all respects by the terms of the award agreements between Executive
and the Company entered into with respect to such Make-Whole Award, which shall
include the Company’s standard terms and conditions currently applicable to such
awards regarding termination of employment; provided that such award agreements
shall provide that (x) in the event that Executive’s employment with the Company
is terminated by the Company without Cause or by Executive for Good Reason
(each, as defined below) prior to the applicable vesting date (other than within
24 months following a Change of Control (as defined in the 2018 Plan)), subject
to Executive satisfying the Severance Condition (as defined below) pursuant to
Section 7.5 and, in the case of any unvested PSUs, to the Company’s achievement
of the applicable performance goals, the unvested portion of the Make-Whole
Award, if any, shall remain outstanding and continue to vest in accordance with
its original terms for a period of 24 months following the date of such
termination and (y) in the event that Executive’s employment with the Company is
terminated due to Executive’s death or Disability (as defined below) during the
Term, the unvested portion of the Make-Whole Award, if any, shall immediately
vest in full, and the performance goals applicable to any unvested PSUs shall be
deemed satisfied at target or, in the event that such termination occurs within
twenty-four (24) months following a Change of Control, shall be determined based
on the Company’s actual performance immediately prior to such Change of Control;
provided, further, that such award agreements shall include such other terms as
the Company determines necessary to ensure that the Make-Whole Award complies
with Section 409A of the Internal Revenue Code, including current and future
guidance and regulations interpreting such provisions (collectively, “Code
Section 409A”).



--------------------------------------------------------------------------------

3


  (b)            Annual LTI Award.  Subject to approval of the Board or the
Compensation Committee and Executive’s continued employment on the applicable
grant date, Executive shall be eligible to receive an annual equity award with a
target grant date value equal to Two Hundred Seventy-Five Percent (275%) of
Executive’s Base Salary in respect of each fiscal year of the Company during the
Term (the “Annual LTI Award”).  Annual LTI Awards shall generally be subject to
terms and conditions applicable to the Company’s other senior executives, and
each Annual LTI Award shall be subject to and governed in all respects by the
terms of the award agreement between Executive and the Company entered into with
respect to such award.  Annual LTI Awards shall be made in accordance with the
Company’s normal annual grant cycle beginning in fiscal year 2020; provided that
the Annual LTI Awards made in fiscal year 2020 shall be made on the Effective
Date, subject to Executive’s commencement of employment with the Company on such
date.  During the Term, the target Annual LTI Award shall be reviewed annually
and may be increased by the Board at any time and from time to time as the Board
may determine to be appropriate, in its reasonable discretion.



4.
EMPLOYEE BENEFITS.



4.1                    Benefits.  Except as set forth in Section 7.4 herein,
during the Term and subject to all eligibility requirements, and to the extent
permitted by law, Executive shall have the opportunity to participate in all
incentive, savings, retirement, welfare and other employee benefit plans,
practices, policies and programs generally available to the Company’s employees
in accordance with the provisions thereof as in effect from time to time,
including, without limitation, the annual incentive plans and bonus pools
established by the Compensation Committee; medical, prescription and dental
insurance coverages; group life and accidental death and travel accident
insurance coverages; holidays and vacations; 401(k) and deferred compensation
plans and programs; short-term and long-term disability plans; and other fringe
benefits as may be in effect from time to time.


4.2                     Company Automobile.  During the Term, the Company shall
provide Executive with a Company-owned automobile.  Executive acknowledges that
he shall be subject to applicable federal and state income and other employment
related taxes for his personal use thereof.



--------------------------------------------------------------------------------

4


4.3                     Relocation.  Executive shall be required to relocate to
Des Moines, Iowa, or the surrounding area, as soon as reasonably practicable
following the Effective Date.  To minimize the disruption of Executive’s
relocation to Iowa, the Company shall reimburse Executive for (a) up to Two
Hundred Thousand Dollars ($200,000) in transaction costs actually incurred by
Executive in connection with the sale of Executive’s residence in California and
up to Fifteen Thousand Dollars ($15,000) for reasonable and customary fees and
expenses actually incurred by Executive in connection with purchasing
replacement residential real estate in the Des Moines area (such amounts,
collectively, the “Relocation Payment”); (b) the reasonable cost of relocating
Executive’s household possessions to Iowa, including the reasonable costs
associated with packing, shipping and delivering furniture and other household
goods and shipping and delivering up to two (2) automobiles, in each case, from
California to Iowa; and (c) the cost of up to six roundtrip tickets between
California and Iowa for the period from the Effective Date through December 31,
2019, which tickets may be used by Executive or his spouse, in each case, which
reimbursement shall be made no later than March 15, 2020, subject to Executive’s
presentation of invoices and such other information as the Company shall
reasonably require.  In addition, the Company shall provide Executive with a
monthly stipend of Five Thousand Dollars ($5,000) (and not to exceed Thirty
Thousand Dollars ($30,000) in the aggregate) for the period from the Effective
Date through the earlier of the sale of Executive’s residence in California and
December 31, 2019.  In the event that Executive terminates his employment other
than for Good Reason or the Company terminates Executive’s employment for Cause,
in each case, on or prior to the first anniversary of the Effective Date,
Executive shall be required to reimburse the Company for the Relocation Payment
within ninety (90) days following such termination.



5.
LIFE INSURANCE BENEFITS.



At the beginning of the Term, the Company shall purchase at its sole expense and
maintain in full force and effect a ten-year level premium term life insurance
policy with a death benefit of One Million Dollars ($1,000,000) that insures the
life of Executive and is payable upon the death of Executive to a beneficiary
designated by Executive (the “Policy”).  The Company shall execute such
documents as may be necessary or advisable to assign the ownership of such
Policy to Executive upon the expiration of the Term.



6.
EXPENSE REIMBURSEMENTS.



During the Term, Executive shall be entitled to receive prompt reimbursement
from the Company for all reasonable, out-of-pocket expenses incurred by him (in
accordance with policies and procedures established by the Company), in
connection with his performing services hereunder, provided Executive properly
accounts therefor.



7.
TERMINATION OF EMPLOYMENT.



7.1                    Death.  In the event of the death of Executive during the
Term of this Agreement (other than within twenty-four (24) months following a
Change of Control), this Agreement shall terminate and all obligations of the
Company to Executive shall cease as of the date of death, with the exception of
(a) all rights to advancement and indemnification in respect of Executive’s
service as a director or officer of the Company or any of its subsidiaries,
which shall continue without regard to the termination of this Agreement or
Executive’s employment with the Company, and (b) those obligations accrued or
earned and vested (if applicable) by Executive as of the date of death,
including for this purpose Executive’s full Base Salary through the date of
Executive’s termination at the rate then in effect, plus any compensation
previously deferred by Executive (together with any accrued interest thereon)
and not yet paid by the Company, any accrued vacation pay not yet paid by the
Company, any entitlement Executive has pursuant to Section 5 to have the Policy
assigned to him (or his beneficiaries) and any reimbursements to which Executive
is entitled pursuant to Section 4.3 or 6 (those obligations described in this
clause (b), together, the “Accrued Obligations”), all of which shall be paid to
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) calendar days following the date of Executive’s death.  All rights
and benefits of Executive under any stock option, restricted stock, and/or
restricted stock units award agreements, or arising under the benefit plans and
programs of the Company in which Executive is then a participant, or which are
otherwise available to surviving family members of Company employees
(collectively, “Benefit Plans and Agreements”), shall be provided as determined
in accordance with the terms and provisions of such agreements, plans and
programs; provided that the Make-Whole Award shall be treated in accordance with
the provisions of Section 3.3(a).



--------------------------------------------------------------------------------

5


7.2                     Disability.  In the event of Executive’s Disability (as
defined below), the Company may give Executive written notice that this
Agreement shall terminate effective on the 30th calendar day following the date
of such notice due to Executive’s Disability.  In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Executive; provided that, within the thirty (30) days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties.  In such event, (a) all obligations of the Company to
Executive shall cease on the date specified in the notice, other than the
payment of the Accrued Obligations, which shall be paid to Executive in a
lump-sum cash payment within thirty (30) calendar days following the date of
such termination, and all rights to advancement and indemnification in respect
of Executive’s service as a director or officer of the Company or any of its
subsidiaries, which shall continue without regard to the termination of this
Agreement or Executive’s employment with the Company, and (b) Executive shall
thereafter be entitled to receive disability and other benefits payable under
the Company’s long-term disability insurance coverage.  All rights and benefits
of Executive under any Benefit Plans and Agreements, or which are otherwise
available to disabled employees and/or their family members, shall be provided
as determined in accordance with the terms and provisions of such agreements,
plans and programs; provided that the Make-Whole Award shall be treated in
accordance with the provisions of Section 3.3(a).  For purposes of this
Agreement, “Disability” means (i) permanent and total disability as determined
under the Company’s long-term disability plan applicable to Executive or (ii) if
there is no such plan applicable to Executive, a disability which, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers; provided,
however, that if any amounts payable under this Agreement constitute deferred
compensation (within the meaning of Code Section 409A), and payment of such
amount is intended to be triggered pursuant to Code Section 409A(a)(ii) by
Executive’s disability, such term shall mean that Executive is considered
“disabled” within the meaning of Code Section 409A.


7.3                     By Company For Cause.  The Company may terminate
Executive’s employment, remove him as an officer of the Company and terminate
this Agreement at any time for “Cause” (as defined below).  In the event of such
termination for Cause, all obligations of the Company to Executive shall cease,
other than (i) the payment of the Accrued Obligations through the date of such
termination for Cause, which shall be paid to Executive in a lump-sum cash
payment within thirty (30) calendar days following the date of such termination,
and (ii) all rights to advancement and indemnification in respect of Executive’s
service as a director or officer of the Company or any of its subsidiaries,
which shall continue without regard to the termination of this Agreement or
Executive’s employment with the Company.  Any rights and benefits Executive may
have under any Benefit Plans and Agreements shall be determined in accordance
with the terms and provisions of such agreements, plans and programs.  The term
“Cause” shall mean (a) Executive’s willful misconduct in the performance of
Executive’s duties, including but not limited to violation of any Company
policy, this Agreement or any other agreement between Executive and the Company
or its subsidiaries, including the restrictive covenants to which Executive is
subject under Section 8 hereof; (b) embezzlement, fraud or dishonesty by
Executive; (c) commission by Executive of a felony; or (d) other personal or
professional conduct that can reasonably be expected to bring public
embarrassment or disgrace to the Company or its subsidiaries.



--------------------------------------------------------------------------------

6


7.4                   By Company Without Cause or by Executive for Good Reason
(Other Than Within Twenty-Four (24) Months Following a Change of Control).  The
severance benefits to which Executive is entitled under this Section 7.4 shall
be in lieu of severance benefits under any severance plan of the Company, as may
be in place from time to time, in which Executive is otherwise eligible to
participate during the Term.


(a)            Without Cause.  The other provisions of this Agreement
notwithstanding, the Company may terminate Executive’s employment, remove him as
an officer and terminate this Agreement at any time for whatever reason it deems
appropriate, without Cause and with or without prior notice.  In the event of
such a termination, all rights and benefits of Executive under any Benefit Plans
and Agreements shall be determined in accordance with the provisions of such
agreements, plans and programs; provided that the Make-Whole Award shall be
treated in accordance with the provisions of Section 3.3(a).  Furthermore, in
the event of any termination of Executive’s employment by the Company without
Cause during the Term (other than within twenty-four (24) months following a
Change of Control), subject, in the cases of clauses (ii) and (iii) of this
Section 7.4(a), to Executive satisfying the Severance Condition (as defined
below) pursuant to Section 7.5, Executive shall be entitled to:



  i. any Accrued Obligations through the date of such termination, which shall
be paid to Executive in a lump-sum cash payment within thirty (30) calendar days
following the date of such termination, and all rights to advancement and
indemnification in respect of Executive’s service as a director or officer of
the Company or any of its subsidiaries, which shall continue without regard to
the termination of this Agreement or Executive’s employment with the Company;  

 
 
 ii.
severance pay equal to twenty-four (24) months’ Base Salary, which shall be
payable to Executive in a lump-sum cash payment within seventy (70) calendar
days following the date of such termination (such amount, the “Severance Pay”);
and






--------------------------------------------------------------------------------

7





        iii. a monthly cash payment equal to the monthly COBRA premium Executive
would be required to pay to continue group health coverage as in effect on the
date of such termination for Executive and his eligible covered dependents for a
period of twenty-four (24) months following the date of such termination
(collectively, the “Benefits Continuation Payments”); provided that any monthly
payments that would otherwise have been paid prior to satisfaction of the
Release Period shall be paid in a lump sum within ten (10) days after the
Release Period has been satisfied.


 (b)            For Good Reason.  Executive may terminate his employment at any
time during the Term for Good Reason (as defined below), subject to the terms of
this Section 7.4(b).  In the event of any termination of Executive’s employment
by Executive for Good Reason during the Term pursuant to this Section 7.4(b)
(other than within twenty-four (24) months following a Change of Control),
Executive shall receive all payments and benefits described in Section 7.4(a),
and Executive shall be subject to all obligations and conditions set forth in
Section 7.4(a) in respect of a Good Reason termination by Executive, including,
without limitation, in respect of Executive satisfying the Severance Condition
pursuant to Section 7.5.  The term “Good Reason” shall mean any of the following
actions taken by the Company without Executive’s consent:  (i) a material
diminution of Executive’s title, authority, duties or responsibility; (ii) a
reduction in Executive’s Base Salary, Annual Bonus target opportunity or target
Annual LTI Award; (iii) requiring that Executive report to an individual or
entity other than the Board; or (iv) requiring that Executive relocate
Executive’s primary workplace more than fifty (50) miles from the workplace in
effect on the Effective Date; provided, however, that the occurrence of any of
the events described in clauses (i) through (iv) above shall not constitute Good
Reason unless (x) Executive provides the Company with written notice within
sixty (60) calendar days after the initial occurrence of any of such event that
Executive believes that such event constitutes Good Reason; (y) the Company
thereafter fails to cure any such event within thirty (30) calendar days after
receipt of such notice; and (z) Executive’s date of termination as a result of
such event occurs within thirty (30) calendar days after the expiration of the
cure period.


7.5                     Conditions for Severance Pay and Benefits Continuation
Payments.  Notwithstanding anything above to the contrary, Executive agrees that
the treatment of the Make-Whole Award upon termination without Cause or for Good
Reason under Section 3.3(a) and his entitlement to the Severance Pay and
Benefits Continuation Payments under Section 7.4 shall be contingent upon (a)
Executive executing a general release of any claims related to his employment
and termination hereunder, with such release to be substantially in the form
attached hereto as Exhibit B, subject to updates required by applicable law, and
such release becoming effective and irrevocable no later than the sixtieth
(60th) calendar date after Executive’s date of termination from the Company (or
such longer period as may be required by applicable law) (the “Release Period”)
and (b) Executive strictly complying with the terms of this Agreement and any
other written agreements between the Company and Executive, including without
limitation Executive’s compliance with the obligations under Section 8 below
that survive the termination Executive’s employment (collectively, the
“Severance Condition”).  Executive further agrees that the treatment of the
Make-Whole Award under Section 3.3(a), the Severance Pay and Benefits
Continuation Payments shall be full and adequate compensation to Executive for
all damages Executive may suffer as a result of the termination of his
employment without Cause or for Good Reason.



--------------------------------------------------------------------------------

8


7.6                     Change of Control.  In the event of a “Change of
Control” of the Company, as such term is defined in the 2018 Plan, Executive
shall thereupon become entitled to all of the rights, payments and benefits set
forth in the Change of Control Agreement that is attached hereto as Exhibit C
(the “Change of Control Agreement”), and this Agreement shall automatically
terminate, and the Company shall have no further obligation to Executive under
this Agreement; provided, however, that (a) the provisions of Section 3.3(a) in
respect of the Make-Whole Award that are applicable following a Change of
Control shall remain applicable, (b) Sections 5 and 8 hereof shall continue in
effect and be binding on the Company and Executive following any “Change of
Control”, and (c) all rights to advancement and indemnification in respect of
Executive’s service as a director or officer of the Company or any of its
subsidiaries shall continue in effect following any “Change of Control”.


7.7                     Voluntary Termination.  Executive may terminate his
employment of his own volition and without Good Reason at any time prior to the
end of the Term upon thirty (30) calendar days’ prior written notice to the
Company, unless waived in writing by the Company.  Such termination shall
constitute a voluntary termination, and in such event the Company’s only
obligation to Executive shall be to pay all Accrued Obligations to Executive
through the date of such termination in a lump-sum cash payment within thirty
(30) calendar days following the date of such termination, and all rights to
advancement and indemnification in respect of Executive’s service as a director
or officer of the Company or any of its subsidiaries, which shall continue
without regard to the termination of this Agreement or Executive’s employment
with the Company.  All rights and benefits Executive may have under any Benefit
Plans and Agreements shall be determined in accordance with the terms and
provisions of such agreements, plans and programs.


7.8                     Expiration of Term.  Any termination of Executive’s
employment at the end of the then-current Term due to a notice of non-renewal
provided by either Party pursuant to Section 2 of this Agreement shall be
considered an expiration of the Agreement governed by the terms of this Section
7.8.  Under such circumstances, Executive’s employment will cease, Executive
will be removed as an officer of the Company, and Executive’s resignation as a
Director will become effective, and all obligations of the Company to Executive
shall cease, other than the payment of the Accrued Obligations to Executive
through the date of such expiration in a lump-sum cash payment within thirty
(30) calendar days following the date of such expiration, and all rights to
advancement and indemnification in respect of Executive’s service as a director
or officer of the Company or any of its subsidiaries, which shall continue
without regard to the termination of this Agreement or Executive’s employment
with the Company.  Any rights and benefits Executive may have under any Benefit
Plans and Agreements shall be determined in accordance with the provisions of
such agreements, plans and programs.  Notwithstanding the foregoing, the
expiration of the Term shall be treated as a termination by the Company without
Cause solely for purposes of any unvested portion of the Make-Whole Award under
Section 3.3(a).


7.9                     Resignation Upon Termination.  Executive acknowledges
that a condition precedent to his being appointed to the position of President
and Chief Executive Officer and receiving any of the compensation or benefits
set forth in this Agreement was his agreement to execute and deliver to the
Company an irrevocable letter of resignation from the Board and all other
positions and offices of the Company and its subsidiaries, in a form reasonably
satisfactory to the Company.  The resignation shall provide that if Executive’s
employment ends for any reason, Executive tenders his resignation from the Board
and all other positions and offices of the Company and its subsidiaries
simultaneously with the termination of employment.  The Board shall have
unfettered discretion to accept or not accept such resignation.



--------------------------------------------------------------------------------

9


7.10                Survival following Termination.  Executive acknowledges and
agrees that the obligations of Executive set forth under Section 8 herein shall
remain in full force and effect following termination of this Agreement and
Executive’s termination of employment for any reason (other than in the event of
Executive’s death).



8.
COVENANTS OF EXECUTIVE.



8.1                    Executive shall promptly disclose to the Company and
assign to the Company his entire right, title, and interest in any invention,
idea, or work, whether patentable or not or copyrightable or not, which is
conceived or made solely or jointly by him while employed by the Company and
which relates in any manner to the actual or reasonably anticipated business,
research, or other activities of the Company or which is suggested by or results
from any task assigned to or performed by Executive on behalf of the Company. 
Executive further agrees that he promptly shall disclose to the Company any and
all inventions, ideas, or works covered by this paragraph, and that he, if
requested, shall promptly execute a specific assignment of title to the Company
for such inventions, ideas, or works, and that he shall take all reasonable
actions necessary to enable the Company to secure patent, copyright or other
protection in the United States and in foreign countries.  If the Company is
unable because of Executive’s mental or physical incapacity to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations covering inventions
and original works of authorship belonging to the Company hereunder, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney in fact, to act for and
in his behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by him.  Executive hereby waives and quitclaims to the Company
any and all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from any such application for
letters patent or copyright registrations belonging to the Company hereunder.


8.2                    As used in this Agreement, the term “Confidential
Information” includes so much of the Company’s information, knowledge,
inventions, discoveries, ideas, research, methods, practices, processes,
systems, formulae, designs, concepts, products, projects, improvements and
developments that have unique and special value to the Company, and that are not
generally known to the public or its competitors.  The term shall include but
not be limited to (a) trade secrets, as defined by law; (b) information relating
to possible store locations or acquisitions, current or possible new products or
services to be offered for sale in the Company’s stores, operating methods or
procedures used in the business of the Company, in each case, that are not
generally known to the public, other than as a result of Executive’s breach of
this Agreement; (c) financial condition, profits, and indebtedness of the
Company; (d) people and entities with whom the Company has existing or
prospective business and employment relationships and information the Company
has or may receive regarding those relationships, in each case, that are not
generally known to the public, other than as a result of Executive’s breach of
this Agreement; (e) information the Company has received from others that
carries an obligation to treat it as confidential or proprietary; and (f) other
matters or details not otherwise publicly disclosed, including disclosures in
the Company’s filings with the U.S. Securities and Exchange Commission (“SEC”)
whether in the form of memoranda, reports, computer software and data banks,
customer lists, employee lists, books, records, financial statements, manuals,
papers, contracts or strategic plans.



--------------------------------------------------------------------------------

10


8.3                     Executive acknowledges that the Company competes with
other organizations that are or could be located in any of the states in which
the Company does business.  Executive further acknowledges that in the course of
the Company’s business, it has amassed a significant body of Confidential
Information, which has been acquired over a number of years and at great
expense, to which Executive will be provided access in order to perform his
duties at the Company, and that Executive will add to the Confidential
Information during the course of his employment.  Executive further acknowledges
that the Confidential Information is and shall remain the sole and exclusive
property of the Company, and that the Company has proprietary interests in
maintaining the secrecy of its Confidential Information.  Executive further
acknowledges that as a result of the services to be rendered to the Company
hereunder, Executive will be brought into close contact with Confidential
Information of the Company, its subsidiaries and affiliates that is not readily
available to the public.


8.4                     Executive shall hold in a fiduciary capacity for the
benefit of the Company all Confidential Information of the Company or any of its
subsidiaries, and their respective businesses, which shall have been obtained by
Executive during Executive’s employment by the Company or any of its
subsidiaries and which shall not be or become public knowledge (other than by
acts by Executive or his representatives in violation of this Agreement). 
Specifically, during his employment, Executive shall exercise the utmost care to
safeguard the Confidential Information and, except as required or appropriate in
the proper performance of his duties to the Company, shall only Disclose (as
defined below) the Confidential Information as directed or permitted by the
Company and in order to further the Company’s best interests, as required to
comply with a validly issued court order or administrative subpoena.  Except as
required for the proper performance of his duties, Executive shall not copy any
documents, data, tapes, or other media containing the Confidential Information
or remove any of the Confidential Information.  During his employment, Executive
shall, upon the request of the Company, immediately return any and all of the
Confidential Information in Executive’s possession, custody, or control.  For
purposes of this provision, “Disclose” shall mean to directly or indirectly
divulge, convey, reproduce, summarize, reformat, show, discuss, use, or tangibly
possess in verbal, written, or electronic form, the Confidential Information.


8.5                    Upon termination of the employment relationship between
Executive and the Company, regardless of the reason, Executive shall immediately
return to the Company any and all Confidential Information within Executive’s
possession, custody, or control.  In addition, Executive shall immediately
return to the Company all Company-owned property, including but not limited to
keys, passwords, passcards, identification cards, credit cards, vehicles,
computers, printers, pagers, smart phones and PDAs.  In addition, upon
termination of the employment relationship between Executive and the Company,
regardless of the reason, without the prior written consent of the Company,
Executive shall not ever Disclose any Confidential Information other than to
those designated by the Company, or except as may be required to comply with a
validly issued court order or administrative subpoena or as contemplated under
Section 8.8 below.



--------------------------------------------------------------------------------

11


8.6                     Executive acknowledges that part of the information
included in Confidential Information in this Section 8 includes information
regarding the Company’s personnel (including, without limitation, information
about salaries, duties, qualifications, performance levels, and terms of
compensation of other employees), customers and suppliers.  Executive agrees
that during the time Executive is employed by the Company and for a period of
two (2) years following the date of the termination of Executive’s employment
relationship with the Company, regardless of the reason for the termination,
Executive shall not directly or indirectly (such as by providing information or
assistance to any other person or entity) (i) encourage any person who was an
employee of the Company during the time Executive was employed by the Company to
leave the employ of the Company, or (ii) interfere with, disrupt or attempt to
disrupt, any existing relationship, contractual or otherwise, between the
Company, its subsidiaries or affiliated entities, and any customer, client,
supplier or agent of the Company.


8.7                     Executive agrees that during the time Executive is
employed by the Company and for a period of two (2) years following the date of
termination of the employment relationship between Executive and the Company,
regardless of the reason for the termination, Executive shall not, directly or
indirectly, own, manage, operate, control be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, that is a competitor of the Company without the prior
written consent of the Company, which may be granted or withheld by the Company
in its sole and absolute discretion.  Notwithstanding the foregoing, nothing
herein shall prohibit Executive from owning not more than 2% of the equity
securities of a publicly traded corporation engaged in a business that is a
competitor of the Company or any of its subsidiaries, so long as the Executive
(a) has no active participation in the business of such corporation and (b) is
not a controlling person of, or a member of a group which controls, such
publicly traded corporation.  For purposes of this Section 8.7, the word
“competitor” means any person or entity engaged, directly or indirectly through
a subsidiary or affiliate, in the business of operating retail “convenience
stores”; gasoline stations, travel plazas or other vehicle fuel outlets; or
“quick serve” pizza restaurants or other “fast food” pizza outlets, in each
case, in two or more states, at least one of which is a state in which the
Company has operations or that Executive knows is a state in which the Company
is actively considering the establishment of operations.


8.8                     (a) This Agreement is not intended to limit or restrict,
and shall not be interpreted in any manner that limits or restricts, Executive
from exercising any legally protected whistleblower rights (including pursuant
to Section 21F of the Securities Exchange Act of 1934 (“Section 21F”)) or
receiving an award for information provided to any government agency under any
legally protected whistleblower rights. Notwithstanding anything in this
Agreement to the contrary, nothing in or about this Agreement prohibits
Executive from:  (i) filing and, as provided for under Section 21F, maintaining
the confidentiality of a claim with the SEC; (ii) providing Confidential
Information to the SEC, or providing the SEC with information that would
otherwise violate this Section 8, to the extent permitted by Section 21F; (iii)
cooperating, participating or assisting in an SEC investigation or proceeding
without notifying the Company; or (iv) receiving a monetary award as set forth
in Section 21F.



--------------------------------------------------------------------------------

12


(b)  Executive acknowledges that Executive has been notified that under the
Defend Trade Secrets Act:  (i) no individual will be held criminally or civilly
liable under federal or state trade secret law for disclosure of a trade secret
(as defined in the Economic Espionage Act) that is: (x) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law, or (y) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (ii) an individual who pursues a lawsuit for retaliation
by an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order


8.9                     Upon termination of the employment relationship between
Executive and the Company, regardless of the reason, Executive shall cooperate
with and respond to the Company’s reasonable requests for information or
follow-up assistance pertaining to work Executive performed on behalf of the
Company or its subsidiaries or other matters in which Executive was involved or
of which he was otherwise aware, including any investigation, administrative
proceeding or litigation relating to any matter that occurred prior to the date
of his termination of employment from the Company. Executive’s cooperation shall
include but not be limited to making himself available for interviews or
testimony if reasonably requested by the Company’s legal department. The Company
shall reimburse Executive for any reasonable expenses incurred by Executive in
connection with such requests or assistance if supported by required
documentation, and shall use commercially reasonable efforts to ensure that any
such requested interviews or testimony do not interfere with Executive’s
subsequent employment. No payment made to Executive hereunder is intended to be
or shall be interpreted as a payment for particular testimony or assistance with
respect to the legal matters specified above or any other matter. Executive
understands that he is to provide his good faith assistance and agrees to
provide truthful responses to any requests for information or testimony.


8.10                 Upon termination of the employment relationship between
Executive and the Company, regardless of the reason, Executive agrees that he
shall not knowingly encourage, counsel, or assist any attorneys or their clients
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party, other than a law enforcement
or authorized regulatory agency of the United States Government or any state or
local government, against the Company or its subsidiaries.  Executive agrees
that, in the event he is subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to Executive’s employment by
the Company or its subsidiaries, to the extent reasonably practicable and
subject to all applicable legal requirements, Executive shall give prompt notice
of such request to the Company pursuant to Section 14 and will make no
disclosure until the Company and/or its subsidiaries have had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure. Executive shall notify any such person or entity of Executive’s
obligations with respect to confidentiality under this Agreement, and any other
applicable agreements, and Executive shall continue to honor such obligations in
the course of responding to law enforcement or regulatory agency inquiries, as
lawfully permitted and subject to the foregoing.



--------------------------------------------------------------------------------

13


8.11               Executive agrees that the remedy at law for any breach or
threatened breach of any covenant contained in this Section 8 may be inadequate
and that the Company, in addition to such other remedies as may be available to
it, in law or in equity, shall be entitled to injunctive relief without bond or
other security.


8.12               In addition to any other remedies that may be available to it
under this Agreement, in the event of any breach by Executive of this Section 8,
Executive shall forfeit without payment therefor all outstanding equity awards
held by Executive, including any outstanding awards granted pursuant to Section
3.3 hereof, and any unpaid portion of the Severance Pay and Benefits
Continuation Payments.


8.13              Although the obligations and restrictions contained in this
Section 8 are considered by the Parties hereto to be fair and reasonable in the
circumstances, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with thereby reduced in scope, the obligations
and restrictions contained in this Section 8 shall be enforced to the maximum
extent permitted by law, and the Parties consent and agree that such scope or
wording may be accordingly judicially modified in any proceeding brought to
enforce such restrictions.


8.14               Notwithstanding that Executive’s employment hereunder may
expire or be terminated as provided in Sections 2 or 7 above, this Agreement
shall continue in full force and effect insofar as is necessary to enforce the
covenants and agreements of the Company and the Executive, including Executive’s
obligations contained in this Section 8.  In addition, for purposes of this
Section 8, the Company shall mean the Company and its subsidiaries.


8.15               Executive acknowledges and agrees that Executive is subject
to the policies and procedures of the Company, as in effect from time to time,
including the Code of Business Conduct and Ethics, the Company’s stock ownership
policy and the Company’s clawback policy related to incentive compensation.



9.
SUCCESSORS AND ASSIGNS.



9.1                   Assignment by the Company.  This Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.


9.2                  Assignment by Executive.  Executive may not assign this
Agreement or any part thereof; provided, however, that nothing herein shall
preclude one or more beneficiaries of Executive from receiving any amount that
may be payable following the occurrence of his legal incompetency or his death
and shall not preclude the legal representative of his estate from receiving
such amount or from assigning any right hereunder to the person or persons
entitled thereto under his will or, in the case of intestacy, to the person or
persons entitled thereto under the laws of the intestacy applicable to his
estate.



--------------------------------------------------------------------------------

14



10.
GOVERNING LAW; JURISDICTION.



This Agreement and any disputes arising hereunder or related hereto shall be
governed by, and for all purposes shall be construed in accordance with, the
laws of the State of Iowa, without regard to the principles or rules of conflict
of laws thereof.  Unless the Parties agree otherwise, any legal action, suit or
proceeding against either Party arising out of or in connection with this
Agreement or disputes relating hereto shall be brought exclusively in the United
States District Court for the Southern District of Iowa or, if such court does
not have subject matter jurisdiction, the state courts of Iowa located in Des
Moines, Iowa.  The Parties hereby consent and agree to submit to the
jurisdiction of the State of Iowa for purposes of enforcing this Agreement.



11.
SECTION 409A.



This Agreement is intended to satisfy, or be exempt from, the requirements of
Code Section 409A and should be interpreted accordingly. For purposes of Code
Section 409A, any installment payments provided under this Agreement shall each
be treated as a separate payment. Notwithstanding anything to the contrary in
this Agreement, if any amount payable pursuant to this Agreement constitutes a
deferral of compensation subject to Code Section 409A, and if such amount is
payable as a result of Executive’s “separation from service” at such time as
Executive is a “specified employee” (within the meaning of those terms as
defined in Code Section 409A), then no payment shall be made, except as
permitted under Code Section 409A, prior to the first business day after the
date that is six (6) months after Executive’s separation from service.  To the
extent necessary to comply with Code Section 409A, if the Release Period spans
two (2) calendar years, payment of the Severance Pay described in Section 7.4
hereof shall be made in the second calendar year, and payment of the Benefits
Continuation Payments described in Section 7.4 shall commence in the second
calendar year. Except for any tax amounts withheld by the Company from the
payments or other consideration hereunder and any employment taxes required to
be paid by the Company, Executive shall be responsible for payment of any and
all taxes owed in connection with the consideration provided for in this
Agreement.  To the extent required to avoid any accelerated taxation or
penalties under Code Section 409A, amounts reimbursable to Executive under this
Agreement shall be paid on or before the last day of the year following the year
in which the expense was incurred and the amount of expenses eligible for
reimbursements (and in-kind benefits provided) during any one year may not
affect amounts reimbursable or provided in any subsequent year.  Executive shall
be solely responsible for the payment of any taxes and penalties incurred under
Code Section 409A.



12.
ENTIRE AGREEMENT.



This Agreement and those plans and agreements referenced herein, including the
Change of Control Agreement, contain all the understandings and representations
between the Parties hereto pertaining to the subject of the employment of
Executive by the Company and supersede all undertakings, term sheets and
agreements, whether oral or in writing, if any there be, previously entered into
by them with respect thereto.



--------------------------------------------------------------------------------

15



13.
AMENDMENT OR MODIFICATION; WAIVER.



No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Executive and by a duly
authorized officer of the Company and approved in advance by the Board.  Except
as otherwise specifically provided in this Agreement, no waiver by either Party
hereto of any breach by the other Party of any condition or provision of the
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.



14.
NOTICES.



Any notice to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by overnight mail, such as
Federal Express, addressed to the Party concerned at the address indicated below
or to such other address as such Party may subsequently give notice of hereunder
in writing:


If to Company:


Casey’s General Stores, Inc.
One Convenience Boulevard
Ankeny, Iowa 50021
Attn:  General Counsel


If to Executive:


Darren M. Rebelez
(at Executive’s primary address on the books and records of the Company from
time to time)



15.
SEVERABILITY.



In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.



16.
WITHHOLDING.



Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Executive or his beneficiaries, including his estate,
shall be subject to withholding and deductions as the Company may reasonably
determine it should withhold or deduct pursuant to any applicable law or
regulation.  In lieu of withholding or deducting, such amounts, in whole or in
part, the Company may, in its sole discretion, accept other provision for
payment as permitted by law, provided it is satisfied in its sole discretion
that all requirements of law affecting its responsibilities to withhold such
taxes have been satisfied.



--------------------------------------------------------------------------------

16



17.
SURVIVORSHIP.



The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.



18.
HEADINGS.



Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.



19.
COUNTERPARTS.



This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or electronic means (including by “pdf”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.



20.
KNOWLEDGE AND REPRESENTATION.



Executive acknowledges that the terms of this Agreement have been fully
explained to him, that Executive understands the nature and extent of the rights
and obligations provided under this Agreement, and that Executive has had the
opportunity and sought such legal counsel in the negotiation and preparation of
this Agreement as he has determined to be appropriate.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.
















[Signature Page Follows]



--------------------------------------------------------------------------------






  DARREN M. REBELEZ       CASEY’S GENERAL STORES, INC.    
          By:

/s/ Darren M. Rebelez
    By:

/s/ H. Lynn Horak
   
Name: 

Darren M. Rebelez      
Name: 

H. Lynn Horak    


       
Title:
Chairman of the Board of Directors  

























[Signature Page to Darren M. Rebelez Employment Agreement]







--------------------------------------------------------------------------------

Exhibit A - 1




EXHIBIT A


EXECUTIVE’S EXISTING BOARD MEMBERSHIPS








1.
Torchmark Corporation, Member of Board of Directors





2.
Children of Fallen Patriots Foundation, Member of Board of Advisors


--------------------------------------------------------------------------------

Exhibit B - 1


EXHIBIT B


Form of General Release


[CASEY’S LETTERHEAD]




[DATE]


Darren M. Rebelez


Re:            Separation and General Release


Dear Darren:


This general release agreement (“Release Agreement”) confirms our understanding
and agreement with respect to the terms and conditions associated with the
separation of your employment from Casey’s General Stores, Inc. (“Casey’s” or
the “Company”).  Your employment with Casey’s ended on [●].  Your salary or
wages, less applicable withholdings and deductions, has been or will be paid in
full through that date, pursuant to Section 7.4 of the Employment Agreement
entered into by you and the Company on May 31, 2019, effective June 24, 2019
(the “Employment Agreement”).


1.            In consideration of the “General Release” you provide in Paragraph
2 below (as defined therein) and the other promises and representations you make
in this Release Agreement, and subject to your compliance with Section 8 of the
Employment Agreement, Casey’s agrees to provide you with the treatment of the
Make-Whole Award (as defined in the Employment Agreement) as set forth under
Section 3.3(a) of the Employment Agreement and the Severance Pay and Benefits
Continuation Payments (each as defined in the Employment Agreement) under
Section 7.4 of the Employment Agreement (collectively, the “Release Pay”).


(a)            You acknowledge and represent that, except with regard to the
Release Pay, all compensation and benefits due to you by Casey’s, whether by
contract or by law, have been paid in full, and you have been provided all
rights and benefits to which you are entitled without interference by Casey’s,
including but not limited to vacation, sick time, paid or unpaid time off,
Family and Medical Leave (“FMLA”), accommodation for any disability, and any
contractual rights or privileges, and that you have no outstanding claims for
any compensation or benefits.


(b)            You further acknowledge and represent that the consideration
provided by Casey’s in this Release Agreement is adequate and satisfactory in
exchange for the General Release provided by you in Paragraph 2 below (including
subparagraphs a, b, and c) and for the other commitments you make to Casey’s in
this Release Agreement.



--------------------------------------------------------------------------------

Exhibit B - 2


       (c)            In the event this Release Agreement does not take effect
(as provided in Paragraph 8), Casey’s shall have no obligation to provide you
with the Release Pay described above.


2.                     General Release:  In exchange for the Release Pay set
forth in Paragraph 1 above, and other consideration provided to you in this
Release Agreement, you hereby agree unconditionally to release, acquit, and
forever discharge Casey’s, and all of its parents, subsidiaries, affiliates,
predecessors, successors, and assigns, and all of their current and former
owners, shareholders, general or limited partners, joint venturers, directors,
officers, employees, agents, representatives, and attorneys, and any persons
acting by, through, under, or in concert with any of them, and all successors
and assigns thereof (collectively, “Released Parties”) from any and all claims,
charges, complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys’ fees and legal
expenses), of any nature whatsoever, whether or not you know about them at the
time this Release Agreement becomes effective and enforceable, and even if you
would not have entered into this Release Agreement had you known about them,
which you now have or may later claim to have against the Released Parties,
individually or collectively, because of any matter, act, omission, transaction,
occurrence, or event that has or is alleged to have occurred up to the date you
sign this Release Agreement and is related in any way to Casey’s, its
operations, your employment with Casey’s, or your separation from said
employment, other than as set forth in Section 2(c) below (collectively,
“Claims”).  You hereby waive any right to receive any benefits or remedial
relief as a consequence of any Claims filed with or by the Equal Employment
Opportunity Commission (the “EEOC”), any other state or federal agency or any
other person or entity (governmental or otherwise), including any class or
collective action lawsuit or complaint filed by any individual or entity against
any of the Released Parties (such waiver together with the release in preceding
sentence, the “General Release”).  This General Release does not release or
waive any rights or claims that may arise after the date this Release Agreement
is executed.


   (a)                  Without limiting the General Release above, you also
knowingly and voluntarily waive and release any and all Claims under the Age
Discrimination in Employment Act, codified at Chapter 14 of Title 29 of the
United States Code, 29 U.S.C. § 621-634 (the “ADEA”).  However, you are not
releasing any age discrimination claims that may arise under the ADEA after the
date this Release Agreement becomes effective (as provided in Paragraph 8).


(b)                 Also without limiting the General Release above, you
knowingly and voluntarily waive and release any and all Claims under:




(1)
Title VII of the Civil Rights Act of 1964, as amended, and 42 U.S.C. § 1981 and
42 U.S.C. § 1983;





(2)
The Equal Pay Act and the Fair Labor Standards Act, as amended;





(3)
The Americans with Disabilities Act;





(4)
The FMLA;




--------------------------------------------------------------------------------

Exhibit B - 3




(5)
The Employee Retirement Income Security Act of 1974 and The Consolidated Omnibus
Budget Reconciliation Act;





(6)
The Occupational Safety and Health Act of 1970;





(7)
The Rehabilitation in Employment Act;





(8)
The Older Workers Benefits Protection Act;





(9)
Any and all claims based on “public policy”;





(10)
Any and all claims under any federal, state or local laws pertaining to
employment, employment compensation, or employment benefits; personal injury;
injury to reputation; injury to property; intentional torts; negligence;
wrongful termination; constructive discharge; retaliation; discrimination;
harassment; breach of express or implied contract; promissory estoppel,
misrepresentation, and any and all claims for recovery of lost wages or back
pay, stock options, fringe benefits, pension benefits, liquidated damages, front
pay, compensatory and/or punitive damages, attorneys’ fees, injunctive or
equitable relief, or any other form of relief; and





(11)
Any and all other claims of any kind based on any federal, state, or local
constitution, statute, law, rule, regulation, judicial doctrine, contract, or
common law, or other theory arising out of any matter, act, omission,
transaction, occurrence, or event that has occurred or is alleged to have
occurred up to the effective date of this Release Agreement, whether or not
involving alleged continuing violations.



(c)            You also agree to secure the dismissal, with prejudice, of any
proceeding, grievance, action, charge or complaint, if any, that you or anyone
else on your behalf has filed or commenced against Casey’s or any of the other
Released Parties with respect to any matter involving your employment with
Casey’s, your separation from employment with Casey’s or any other matter that
is the subject of the General Release.  Notwithstanding the foregoing, nothing
in this Release Agreement is intended to limit or interfere in any way with the
ability of either you or Casey’s to consult legal counsel, to provide testimony
pursuant to a subpoena or notice of deposition or as otherwise required by law. 
Nothing in this Release Agreement is intended to cause you to waive or release
any claim which cannot be validly waived or released by private agreement. 
Specifically, nothing in this Release Agreement prohibits you from filing a
charge or complaint with, reporting possible violations of any law or
regulation, making disclosures to, and/or participating in any investigation or
proceeding conducted by any federal, state, or local agency, including the
National Labor Relations Board (the “NLRB”), the EEOC, the Securities and
Exchange Commission (the “SEC”), the Department of Fair Employment and Housing
(the “DFEH”) and/or any governmental authority charged with the enforcement of
any employment laws.  However, you understand that by signing this Release
Agreement you are waiving the right to recover any damages or to receive other
relief in any claim or suit brought by or through the EEOC, the DFEH or any
other state or local federal agency on your behalf to the fullest extent
permitted by law. Notwithstanding the foregoing, this Release Agreement is not
intended to, and shall not be interpreted in any manner that limits or restricts
you from, exercising any legally protected whistleblower rights (including
pursuant to Rule 21F under the Securities Exchange Act of 1934) or receiving an
award for information provided to any government agency under any legally
protected whistleblower rights.  This General Release is not intended to, and
shall not, serve as a release of your rights to (i) the Accrued Obligations (as
defined in the Employment Agreement) or (ii) advancement and indemnification in
respect of your service as a director or officer of the Company or any of its
subsidiaries, which shall continue without regard to the termination of the
Employment Agreement or your employment with the Company.



--------------------------------------------------------------------------------

Exhibit B - 4


3.            You acknowledge that all, if any, known workplace injuries or
occupational diseases were timely reported to Casey’s and that currently you
have no known workplace injuries or occupational diseases that have not been
reported.  You further acknowledge that you have no pending workers’
compensation claims and that this Release Agreement is not related in any way to
any claim for workers’ compensation benefits, and that you have no basis for
such a claim.


4.            You covenant and agree that you will not disclose the existence or
terms of this Release Agreement to any person except (a) licensed attorney(s)
for the purpose of obtaining legal advice; (b) licensed or certified
accountant(s) for the purpose of preparing tax returns or other financial
services; (c) in formal proceedings to enforce the terms of this Release
Agreement; or (d) as required by law or court order, provided that, if permitted
by applicable law, you give Casey’s enough advance notice prior to any
disclosure pursuant to subsection (d) to intervene or take action as
appropriate.


5.            You acknowledge that you and the Company continue to be bound by
the terms of the Employment Agreement, including Section 8 thereof, and that you
will not compete with Casey’s, solicit Casey’s employees and customers or use or
disclose Confidential Information (as defined in the Employment Agreement)
except as may be permitted under the Employment Agreement (such obligations,
“Restrictive Covenants”).  You acknowledge that this Release Agreement
supersedes any and all previous agreements between you and Casey’s (except for
the Restrictive Covenants), and that Casey’s has made no promise to you other
than what is written in this Release Agreement or the Employment Agreement or
what is set forth in the Benefit Plans and Agreements (as defined in the
Employment Agreement), with respect to the subject matter referred to in this
Release Agreement.  You further acknowledge that all rights and obligations
under this Release Agreement shall be binding upon and be granted only to you,
your heirs, legatees and legal representatives and to Casey’s and each of the
other Released Parties and their respective successors, assigns, heirs, legatees
and legal representatives.  You also agree not to assign or transfer any rights
or obligations under this Release Agreement.  If a court of competent
jurisdiction finds that any portion of this Release Agreement is illegal or
invalid, that portion will be modified or excluded from the Release Agreement
only to the extent required by law, but the validity of the remaining portion
will not be affected.



--------------------------------------------------------------------------------

Exhibit B - 5


 6.            By entering into this Release Agreement neither Casey’s nor you
claim or admit to any liability or wrongdoing and each denies that it has any
liability to the other or has acted wrongly toward the other.


 7.            You and Casey’s agree that the laws of the State of Iowa shall
govern the interpretation and performance of this Agreement, and that any
lawsuit regarding this Release Agreement may be brought only in a court of
competent jurisdiction within the State of Iowa.


 8.            Regarding the ADEA, you acknowledge, understand, agree, and/or
declare the following:




(a)
Casey’s provided you with a copy of this Release Agreement before you signed it,
and you have carefully read and fully understand Release the Agreement, and
knowingly and voluntarily have decided to enter into this Release Agreement,
after having had a reasonable time to consider it.





(b)
Casey’s hereby advises you to consult with and have this Release Agreement
reviewed by an attorney before you sign it.





(c)
In exchange for waiving any rights or claims, including rights or claims under
the ADEA, you have received valid and sufficient consideration pursuant to this
Agreement, and such consideration is in addition to anything of value to which
you already were entitled.





(d)
You have been given a period of at least twenty-one (21) calendar days within
which to consider this Release Agreement.  Changes to the Release Agreement,
whether material or immaterial, have not restarted the running of this
twenty-one (21) day period.





(e)
You may revoke this Release Agreement for a period of seven (7) calendar days
following the date you signed the Agreement (the “Revocation Period”).  The
Release Agreement will not become effective or enforceable until the Revocation
Period has expired.  If you choose to revoke the Release Agreement, you must
notify Casey’s in writing, and personally deliver the notice or deposit it in
the United States Mail, postage prepaid, certified, or registered mail, return
receipt requested, addressed to:  Casey’s General Stores, Inc., One Convenience
Boulevard, Ankeny, Iowa 50021, Attn: Corporate Secretary.





(f)
If you do not execute this Release Agreement within fifty-three (53) calendar
days following the date of your termination of employment from the Company, or
if you revoke this Release Agreement before the expiration of seven (7) days
after executing it, or, in each case, such longer period as may be required by
applicable law, the Release Agreement will not become effective or enforceable,
and you will not be entitled to receive any payments or benefits provided under
this Release Agreement.






--------------------------------------------------------------------------------

Exhibit B - 6






Accepting the terms of this Release Agreement, and intending to be bound by its
terms, you and Casey’s have signed this Release Agreement as of the dates shown
below.







DARREN M. REBELEZ     CASEY’S GENERAL STORES, INC.  
       


   


  By:
      By:
   
Date:


   
Name: 


 


     
Title:

          Date:
   






















[Signature Page to Darren M. Rebelez General Release]


--------------------------------------------------------------------------------

Exhibit C - 1



EXHIBIT C


CHANGE OF CONTROL AGREEMENT


This Change of Control Agreement (“Agreement”) is hereby entered into by and
between Casey’s General Stores, Inc. (the “Company”) and Darren M. Rebelez (the
“Employee”) (each, a “Party”), effective as of the 24th day of June, 2019.


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company; and


WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation arrangements upon a Change of Control which provide
the Employee with individual financial security and which are competitive with
those of other corporations and, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.        Certain Definitions.  (a) An “Anticipatory Qualifying Termination”
means a termination of the Employee’s employment (i) by the Company other than
for Cause, Disability or death or (ii) by the Employee for Good Reason, in each
case, following a Potential Change of Control but prior to the date on which a
Change of Control occurs so long as it is reasonably demonstrated that such
termination (x) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (y) otherwise arose in
connection with or anticipation of a Change of Control and, in either case, such
Change of Control actually occurs (such terms, as defined below).


(b)            “Change of Control” shall have the meaning set forth in the
Company’s 2018 Stock Incentive Plan, as amended from time to time.


(c)            The “Change of Control Period” is the period commencing on the
date hereof and ending on the earlier to occur of (i) the second anniversary of
such date or (ii) the first day of the month next following the Employee’s
normal retirement date (“Normal Retirement Date”) under the terms of the Casey’s
General Stores 401(k) Plan or any successor retirement plan (the “Retirement
Plan”); provided, however, that commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof is hereinafter referred to as the “Renewal Date”), the
Change of Control Period shall be automatically extended so as to terminate on
the earlier of (x) two years from such Renewal Date or (y) the first day of the
month coinciding with or next following the Employee’s Normal Retirement Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
that the Change of Control Period shall not be so extended; provided, further,
that in the event of a Potential Change of Control, the Company may not provide
such notice until at least one month following the public announcement of the
abandonment of the transaction or series of transactions that resulted in a
Potential Change of Control.



--------------------------------------------------------------------------------

2


(d)            The “Effective Date” shall be the first date during the Change of
Control Period on which a Change of Control occurs.  Anything in this Agreement
to the contrary notwithstanding, in the event the Employee experiences an
Anticipatory Qualifying Termination, for all purposes of this Agreement the
“Effective Date” shall mean the first date during the Change of Control Period
on which a Potential Change of Control occurs.


(e)            The “Employment Period” shall be the period commencing on the
first date during the Change of Control Period on which a Change of Control
occurs and ending on the earlier to occur of (i) the second anniversary of such
date or (ii) the first day of the month coinciding with or next following the
Employee’s Normal Retirement Date.


(f)            “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”), as
amended, and used in Sections 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) thereof.


(g)            A “Potential Change of Control” shall be deemed to have occurred
if either of the following events shall have occurred:  (i) the Company enters
into an agreement, the consummation of which would result in the occurrence of a
Change of Control; or (ii) the Company or any Person publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change of Control.


2.      Termination.  (a) Death or Disability.  The Employee’s employment with
the Company shall terminate automatically upon the Employee’s death.  In the
event of the Employee’s Disability (as defined below), the Company may give to
the Employee written notice of its intention to terminate the Employee’s
employment.  In such event, the Employee’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the Employee
(the “Disability Termination Date”); provided that, within the 30 days after
such receipt, the Employee shall not have returned to full-time performance of
the Employee’s duties.  For purposes of this Agreement, “Disability” means (i)
permanent and total disability as determined under the Company’s long-term
disability plan applicable to the Employee or (ii) if there is no such plan
applicable to the Employee, a disability which, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers; provided, however, that if any amounts payable
under this Agreement constitute deferred compensation (within the meaning of
Code Section 409A, Internal Revenue Code (the “Code”), including current and
future guidance and regulations interpreting such provisions (collectively,
“Code Section 409A”)), and payment of such amount is intended to be triggered
pursuant to Code Section 409A(a)(ii) by the Employee’s disability, such term
shall mean that the Employee is considered “disabled” within the meaning of Code
Section 409A.



--------------------------------------------------------------------------------

3


(b)            Cause.  The Company may terminate the Employee’s employment for
“Cause.” For purposes of this Agreement, “Cause” means (i) an act or acts of
personal dishonesty taken by the Employee and intended to result in substantial
personal enrichment of the Employee at the expense of the Company; (ii) willful
and deliberate failure to perform the Employee’s material duties to the Company
and which is not remedied within 10 days after receipt of written notice from
the Company; or (iii) the conviction of the Employee of a felony.


(c)            Good Reason.  The Employee’s employment may be terminated by the
Employee for Good Reason.  For purposes of this Agreement, “Good Reason” means


(i)            the assignment to the Employee of any duties inconsistent in any
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as in effect
immediately prior to the Effective Date, or any other action by the Company
which results in a diminution in such position, authority, duties or
responsibilities;


(ii)            a reduction in the Employee’s annual base salary, annual bonus
target opportunity or target long-term incentive opportunity (each, in effect
immediately prior to the Effective Date);


(iii)            the Company’s requiring the Employee to relocate the Employee’s
primary workplace more than 35 miles from such location immediately prior to the
Effective Date;


(iv)            the Company’s or any of its subsidiary’s material breach of this
Agreement or any other agreement entered into between the Employee and the
Company or its subsidiaries;


(v)            the Company’s failure to pay any compensation due and owing to
the Employee; or


(vi)            any failure by the Company to comply with and satisfy Section
9(c) of this Agreement.


Notwithstanding the foregoing, the occurrence of any of the events described in
the immediately preceding clauses (i) through (vi) above shall not constitute
Good Reason unless, (x) in accordance with Section 2(d) hereof, the Employee
provides the Company with written notice within 60 calendar days after the
initial occurrence of any such event that the Employee believes constitutes Good
Reason; (y) the Company thereafter fails to cure such event within 30 calendar
days after receipt of such notice; and (z) the Employee’s date of termination as
a result of such event occurs within 30 calendar days after the expiration of
the cure period.  For purposes of this Section 2(c), during the Employment
Period, any good faith determination of “Good Reason” made by the Employee shall
be conclusive.



--------------------------------------------------------------------------------

4


(d)            Notice of Termination.  Any termination by the Company for Cause
or by the Employee for Good Reason shall be communicated by Notice of
Termination to the other Party hereto given in accordance with Section 10(c) of
this Agreement.  For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated; and (iii) in the case of a
termination by the Company for Cause, if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the Date of
Termination (which date shall be not more than 15 days after the giving of such
notice).  The failure by the Employee to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his or her rights hereunder.


(e)            Date of Termination.  “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be; provided, however, that (i) if the Employee’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Employee of such
termination and (ii) if the Employee’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Employee or the Disability Termination Date, as the case may be.


3.               Obligations of the Company upon Termination.


(a)            Death.  If, during the Employment Period, the Employee’s
employment is terminated by reason of the Employee’s death, this Agreement shall
terminate without further obligations to the Employee’s legal representatives
under this Agreement, other than (i) all rights to advancement and
indemnification in respect of the Employee’s service as a director or officer of
the Company or any of its subsidiaries, which shall continue without regard to
termination of this Agreement or the Employee’s employment with the Company, and
(ii) in respect of (A) the Employee’s full base salary through the Date of
Termination at the rate in effect on the Date of Termination or, if higher, at
the rate in effect immediately prior to the Effective Date through the Date of
Termination (the “Highest Base Salary”); (B) the product of the annual bonus
earned by the Employee for the last full fiscal year and a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365; (C) any compensation
previously deferred by the Employee (together with any accrued interest thereon)
and not yet paid by the Company and any accrued vacation pay not yet paid by the
Company; (D) all reasonable expenses incurred by the Employee through the Date
of Termination, which are reimbursable in accordance with the Company’s policies
as in effect from time to time; provided that, following the Effective Date,
such reimbursement policies must be at least as favorable to the Employee as in
effect immediately prior to the Effective Date; and (E) other vested benefits to
which the Employee is entitled in accordance with the terms of the applicable
plans and agreements of the Company and its subsidiaries (excluding any such
plans and agreements of the Company and its subsidiaries providing for severance
payments and/or benefits) (such amounts specified in clause (ii) are hereinafter
referred to as “Accrued Obligations”).  All such Accrued Obligations shall be
paid to the Employee’s estate or beneficiary, as applicable, in a lump-sum in
cash within 30 days of the Date of Termination or within such other period
required pursuant to the applicable plan or agreement.  Anything in this
Agreement to the contrary notwithstanding, the Employee’s family shall be
entitled to receive benefits at least equal to the most favorable benefits
provided by the Company and any of its subsidiaries to surviving families of
employees of the Company and such subsidiaries under such plans, programs,
practices and policies relating to family death benefits, if any, in accordance
with the most favorable plans, programs, practices and policies of the Company
and its subsidiaries in effect immediately preceding the Effective Date or, if
more favorable to the Employee and/or the Employee’s family, as in effect on the
date of the Employee’s death with respect to other key employees of the Company
and its subsidiaries and their families.



--------------------------------------------------------------------------------

5


(b)            Disability.  If, during the Employment Period, the Employee’s
employment is terminated by reason of the Employee’s Disability, this Agreement
shall terminate without further obligations to the Employee, other than (i) in
respect of the Accrued Obligations, which shall be paid to the Employee in a
lump-sum in cash within 30 days of the Date of Termination or within such other
period required pursuant to the applicable plan or agreement, and (ii) all
rights to advancement and indemnification in respect of the Employee’s service
as a director or officer of the Company or any of its subsidiaries, which shall
continue without regard to termination of this Agreement or the Employee’s
employment with the Company.  Anything in this Agreement to the contrary
notwithstanding, the Employee shall be entitled after the Disability Termination
Date to receive disability and other benefits at least equal to the most
favorable of those provided by the Company and its subsidiaries to disabled
employees and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, in accordance with the
most favorable plans, programs, practices and policies of the Company and its
subsidiaries in effect immediately preceding the Effective Date or, if more
favorable to the Employee and/or the Employee’s family, as in effect at any time
thereafter with respect to other key employees of the Company and its
subsidiaries and their families.


(c)            Cause; Other than for Good Reason.  If, during the Employment
Period, the Employee’s employment shall be terminated by the Company for Cause
or by the Employee (other than for Good Reason), this Agreement shall terminate
without further obligations to the Employee other than (i) in respect of the
Accrued Obligations (excluding the prorated annual bonus), which shall be paid
to the Employee in a lump-sum in cash within 30 days of the Date of Termination
or within such other period required pursuant to the applicable plan or
agreement, and (ii) all rights to advancement and indemnification in respect of
the Employee’s service as a director or officer of the Company or any of its
subsidiaries, which shall continue without regard to termination of this
Agreement or the Employee’s employment with the Company.


(d)            Good Reason; Other Than for Cause or Disability.  If, during the
Employment Period, the Company shall terminate the Employee’s employment other
than for Cause, Disability, or death or if the Employee shall terminate his or
her employment for Good Reason:



--------------------------------------------------------------------------------

6


(i)            The Company shall pay to the Employee in a lump-sum in cash
within 30 days after the Date of Termination (or, in the case of the Accrued
Obligations, within such other period specified by any applicable plan or
agreement) the aggregate of the following amounts:


A.            Accrued Obligations (other than the prorated annual bonus);


B.            the product of (x) the annual bonus earned by the Employee for the
last full fiscal year (if any) ending during the Employment Period or, if
higher, the annual bonus earned by the Employee for the last full fiscal year
prior to the Effective Date (as applicable, the “Recent Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365;


C.            the product of (x) 2.5 and (y) the sum of (i) the Highest Base
Salary and (ii) the Recent Bonus; and


D.            an amount equal to 30 months of the monthly COBRA premiums that
the Employee would be required to pay to continue his or her group health
coverage as in effect on the Date of Termination for himself or herself and his
or her eligible covered dependents, which payment will be made less applicable
withholdings and regardless of whether the Employee elects COBRA continuation
coverage.


(ii)            The Employee shall be entitled to all rights to advancement and
indemnification in respect of the Employee’s service as a director or officer of
the Company or any of its subsidiaries, which shall continue without regard to
termination of this Agreement or the Employee’s employment with the Company.


(e)            Anticipatory Qualifying Termination.  In the event that the
Employee experiences an Anticipatory Qualifying Termination during the Change of
Control Period, then the Employee shall be entitled to receive (i) any unpaid
Accrued Obligations (other than the prorated annual bonus), (ii) a lump-sum cash
payment within 30 days after the Change of Control in an aggregate amount equal
to the excess, if any, of (x) the aggregate amount of the severance payments
provided for in Sections 3(d)(i)(B) through (D) hereof over (y) the aggregate
amount of severance payments the Employee received or is entitled to receive
from the Company under any applicable plan of the Company or any of its
subsidiaries, or any applicable agreement between the Employee and the Company
or any of its subsidiaries other than this Agreement, as a result of the
Employee’s Anticipatory Qualifying Termination, and (iii) all rights to
advancement and indemnification in respect of the Employee’s service as a
director or officer of the Company or any of its subsidiaries, which shall
continue without regard to termination of this Agreement or the Employee’s
employment with the Company.



--------------------------------------------------------------------------------

7


4.            Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Employee’s continuing or future participation in any
benefit, bonus, incentive or other plans, programs, policies or practices,
provided by the Company or any of its subsidiaries and for which the Employee
may qualify (other than any other plan providing for severance payments or
benefits), nor shall anything herein limit or otherwise affect such rights as
the Employee may have under any stock option, restricted stock unit,
performance-based restricted stock unit or other agreements with the Company or
any of its subsidiaries.  For the avoidance of doubt, the Employee’s equity
awards that are outstanding on the Date of Termination, if any, shall be treated
in accordance with the 2009 Stock Incentive Plan and the 2018 Stock Incentive
Plan (each, as amended from time to time), the applicable award agreements and
any other agreement entered into between the Employee and the Company or its
subsidiaries governing the terms of such equity awards.


5.            Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Employee or others.  In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement.  In the event
that the Employee prevails in a legal action, suit or proceeding against the
Company pursuant to Section 6 hereof, the Company agrees to pay, to the full
extent permitted by law, until the Employee’s death and, to his or her
successors in interest, for a period of 10 years thereafter, all legal fees and
expenses which the Employee may reasonably incur as a result of such contest by
the Company, the Employee or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Employee about the amount
of any payment pursuant to Section 3(d) or 3(e) of this Agreement), plus in each
case interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.


6.            Governing Law; Jurisdiction.   This Agreement and any disputes
arising hereunder or related hereto shall be governed by, and for all purposes
construed in accordance with, the laws of the State of Iowa, without regard to
the principles or rules of conflict of laws thereof.  Unless the Parties agree
otherwise, any legal action, suit or proceeding against either Party arising out
of or in connection with this Agreement or disputes relating hereto shall be
brought exclusively in the United States District Court for the Southern
District of Iowa or, if such court does not have subject matter jurisdiction,
the state courts of Iowa located in Des Moines, Iowa. The Parties hereby consent
and agree to submit to the jurisdiction of the State of Iowa for purposes of
enforcing this Agreement.


7.            Limitation on Certain Payments.  (a) Notwithstanding anything in
this Agreement to the contrary, in the event it is determined by reasonable
computation by a nationally recognized certified public accounting firm that is
designated by the Company prior to the Change of Control (which accounting firm
shall in no event be the accounting firm for the entity seeking to effectuate
such Change of Control) (the “Accountant”), which determination shall be
reflected in a document delivered to the Employee setting forth in reasonable
detail the basis of the Accountant’s calculations (including any assumptions
that the Accountant made in performing the calculations), that part or all of
the consideration, compensation or benefits to be paid to the Employee under
this Agreement or otherwise constitute “parachute payments” under Section
280G(b)(2) of the Code, then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to the Employee under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds the maximum amount that would not
give rise to any liability under Section 4999 of the Code, the amounts
constituting “parachute payments” which would otherwise be payable to the
Employee or for the Employee’s benefit shall be reduced to the maximum amount
that would not give rise to any liability under Section 4999 of the Code (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Accountant determines that without such reduction the Employee would be entitled
to receive and retain, on a net after-tax basis (including, without limitation,
any excise taxes payable under Section 4999 of the Code in respect of the
Parachute Amount), an amount that is greater than the amount, on a net after-tax
basis, that the Employee would be entitled to retain upon receipt of the Reduced
Amount.  For the avoidance of doubt, this provision, shall reduce the Parachute
Amount otherwise payable to the Employee, only if doing so would place
the Employee in a better net after-tax economic position as compared with not
doing so (taking into account any excise taxes payable in respect of such
Parachute Amount).  In connection with making determinations under this Section
7(a), the Accountant shall take into account any positions to mitigate any
excise taxes payable under Section 4999 of the Code, such as the value of any
reasonable compensation for services to be rendered by the Employee before or
after the Change of Control, including any amounts payable to the Employee
following the Employee’s termination of employment hereunder with respect to any
non-competition provisions that may apply to the Employee, and the Company shall
cooperate in the valuation of any such services, including any non-competition
provisions.



--------------------------------------------------------------------------------

8


(b)            If the determination made pursuant to Section 7(a) results in a
reduction of the payments that would otherwise be paid to the Employee except
for the application of Section 7(a), the Company shall promptly give the
Employee notice of such determination.  Such reduction in payments shall be
first applied to reduce any cash payments that the Employee would otherwise be
entitled to receive (whether pursuant to this Agreement or otherwise) and shall
thereafter be applied to reduce other payments and benefits, in each case, in
reverse order beginning with the payments or benefits that are to be paid the
furthest in time from the date of such determination, unless, to the extent
permitted by Code Section 409A, the Employee elects to have the reduction in
payments applied in a different order; provided that, in no event may such
payments be reduced in a manner that would result in subjecting the Employee to
additional taxation under Code Section 409A.  Within five business days
following such determination, the Company shall pay or distribute to the
Employee, or for the Employee’s benefit, such amounts as are then due to the
Employee under this Agreement and shall promptly pay or distribute to the
Employee, or for the Employee’s benefit, in the future such amounts as become
due to the Employee under this Agreement.



--------------------------------------------------------------------------------

9


(c)            As a result of the uncertainty in the application of Sections
280G and 4999 of the Code at the time of a determination hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the Employee’s benefit pursuant to this Agreement or otherwise that should
not have been so paid or distributed (each, an “Overpayment”) or that additional
amounts that will have not been paid or distributed by the Company to or for the
Employee’s benefit pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder.  In the event that the Accountant
(based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or the Employee, with respect to which the Accountant
believes the Internal Revenue Service should prevail) determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the Employee’s benefit shall be repaid by the Employee to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that no such repayment
shall be required if and to the extent such deemed repayment would not either
reduce the amount on which the Employee is subject to tax under Sections 1 and
4999 of the Code or generate a refund of such taxes.  In the event that the
Accountant, based on controlling precedent or substantial authority, determines
that an Underpayment has occurred, any such Underpayment shall be promptly paid
by the Company to or for the Employee’s benefit together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code.


8.            Confidential Information.  (a) The Employee shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its
subsidiaries, and their respective businesses, which shall have been obtained by
the Employee during the Employee’s employment by the Company or any of its
subsidiaries and which shall not be or become public knowledge (other than by
acts by the Employee or his or her representatives in violation of this
Agreement).  After termination of the Employee’s employment with the Company,
the Employee shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  In no event shall an asserted
violation of the provisions of this Section 8 constitute a basis for deferring
or withholding any amounts otherwise payable to the Employee under this
Agreement.


(b)            This Agreement is not intended to limit or restrict, and shall
not be interpreted in any manner that limits or restricts, the Employee from
exercising any legally protected whistleblower rights (including pursuant to
Section 21F of the Exchange Act (“Section 21F”)) or receiving an award for
information provided to any government agency under any legally protected
whistleblower rights. Notwithstanding anything in this Agreement to the
contrary, nothing in or about this Agreement prohibits the Employee from: (i)
filing and, as provided for under Section 21F, maintaining the confidentiality
of a claim with the Securities Exchange Commission (the “SEC”); (ii) providing
confidential information to the SEC, or providing the SEC with information that
would otherwise violate this Section 8, to the extent permitted by Section 21F;
(iii) cooperating, participating or assisting in an SEC investigation or
proceeding without notifying the Company; or (iv) receiving a monetary award as
set forth in Section 21F.



--------------------------------------------------------------------------------

10


9.              Successors.  (a) This Agreement is personal to the Employee and
without the prior written consent of the Company shall not be assignable by the
Employee otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal representatives.


(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)            The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


10.            Miscellaneous.  (a) The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect.  This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


(b)            This Agreement is intended to satisfy, or be exempt from, the
requirements of Code Section 409A and should be interpreted accordingly. For
purposes of Code Section 409A, any installment payments provided under this
Agreement shall each be treated as a separate payment. Notwithstanding anything
to the contrary in this Agreement, if any amount payable pursuant to this
Agreement constitutes a deferral of compensation subject to Code Section 409A,
and if such amount is payable as a result of the Employee’s “separation from
service” at such time as the Employee is a “specified employee” (within the
meaning of those terms as defined in Code Section 409A), then no payment shall
be made, except as permitted under Code Section 409A, prior to the first
business day after the date that is six months after the Employee’s separation
from service.  Except for any tax amounts withheld by the Company from the
payments or other consideration hereunder and any employment taxes required to
be paid by the Company, the Employee shall be responsible for payment of any and
all taxes owed in connection with the consideration provided for in this
Agreement.  To the extent required to avoid any accelerated taxation or
penalties under Code Section 409A, amounts reimbursable to the Employee under
this Agreement shall be paid on or before the last day of the year following the
year in which the expense was incurred and the amount of expenses eligible for
reimbursements (and in-kind benefits provided) during any one year may not
affect amounts reimbursable or provided in any subsequent year and may not be
liquidated or exchanged for any other benefit.  The Employee shall be solely
responsible for the payment of any taxes and penalties incurred under Code
Section 409A.



--------------------------------------------------------------------------------

11


(c)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:  If to the Company, to Casey’s General Stores, Inc., P.O. Box 3001, One
SE Convenience Blvd., Ankeny, Iowa 50021, Attn:  General Counsel; and if to the
Employee, to his or her address appearing on the books of the Company, or to his
or her residence, or to such other address as either party shall have furnished
to the other in writing in accordance herewith.  Notice and communications shall
be effective when actually received by the addressee.


(d)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(e)            The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(f)            The Employee’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.


(g)            This Agreement contains the entire understanding of the Company
and the Employee with respect to the subject matter hereof.


(h)            The Employee and the Company acknowledge that the employment of
the Employee by the Company is “at will”, and, prior to the Effective Date, may
be terminated by either the Employee or the Company at any time, with or without
cause, and with or without prior notice.  The Employee acknowledges that this
Agreement does not constitute a contract of continued employment for any
specified term, or a contract of any type for any benefits or rights of
employment, until the Effective Date hereof, and that upon a termination of the
Employee’s employment prior to the Effective Date, there shall be no further
rights under this Agreement.


IN WITNESS WHEREOF, the Employee has hereunto set his or her hand and, pursuant
to the authorization from its Board of Directors, the Company as caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.








[Signature Page Follows]

--------------------------------------------------------------------------------








 
COMPANY:


CASEY’S GENERAL STORES, INC.
                 


By:
/s/ H. Lynn Horak       Name: H. Lynn Horak       Title: Chairman of the Board
of Directors            








  EMPLOYEE:                  


By:
/s/ Darren M. Rebelez       Name: Darren M. Rebelez      

           


















[Signature Page to Darren M. Rebelez Change of Control Agreement]

